Citation Nr: 0202601	
Decision Date: 03/20/02    Archive Date: 04/04/02

DOCKET NO.  97-11 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for chronic paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1980 to 
August 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied the veteran's claim of entitlement to 
service connection for a nervous disorder.  The notice of 
disagreement was received in August 1996, and after issuance 
of a statement of the case in November 1996, the substantive 
appeal was received in April 1997.  The veteran was diagnosed 
with chronic paranoid schizophrenia, and thus the issue has 
been recharacterized as set out above.

In August 1999, the case was remanded for further 
development.  Additional medical evidence has been received 
and supplemental statements of the case have been issued.  
The matter is now ready for final appellate consideration.

The veteran offered testimony before a hearing officer at the 
RO in April 1997, and before the Board in March 1999.  
Transcripts of both hearings are of record. 


FINDINGS OF FACT


1. All relevant evidence necessary for disposition of the 
veteran's appeal has been obtained and associated with the 
claims file.

2. It is at least as likely as not that the symptoms 
diagnosed in service as a personality disorder were 
actually symptoms of the currently diagnosed chronic 
paranoid schizophrenia.



CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, chronic schizophrenia, paranoid type, was incurred in 
service.  38 U.S.C.A. §§ 1111, 1131, 5103(A), 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

As a preliminary matter, the Board notes that during the 
pendency of this appeal, the Veterans' Claims Assistance Act 
of 2000 (VCAA) was signed into law.  This legislation is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

In this regard, the Board is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for chronic paranoid schizophrenia has been 
properly undertaken, and completed pursuant to the Board's 
remand.  The Board is confident in this assessment because in 
light of this decision, in which the Board finds that service 
connection is warranted for chronic paranoid schizophrenia, 
the veteran is not prejudiced by the Board's review of this 
claim on the basis of the current record.  Thus the Board 
concludes that VA has satisfied its duties to notify and to 
assist the veteran, and further development and expending of 
VA's resources is unwarranted.  Adjudication of this appeal, 
without remand to the RO for further consideration under the 
new law, poses no risk to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  See also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (to the same 
effect).

Factual Background

The veteran's service medical records reflect that in August 
1981, approximately two months after an in-service 
psychiatric evaluation, the veteran was discharged for 
schizoid personality and emotional instability.  The records 
are negative for any complaints, findings, or diagnosis of 
schizophrenia prior to enlistment in 1980.  In June 1995, the 
veteran filed a claim of entitlement to service connection 
for nervous condition.

On April 1996 VA examination, the veteran reported that after 
his November 1980 enlistment and training, he was transferred 
to Germany, where he began to experience suicidal ideation, 
insomnia, nightmares, and auditory hallucinations telling him 
to "get out".  In a June 1981 one-page psychiatric 
evaluation, the examiner noted that the veteran reported 
"feeling 'bad' now (reportedly suicidal ideation, insomnia, 
etc.)," but that he would "feel 'good' if he knew he was to 
be separated from the Army."  The psychiatrist indicated 
that the veteran was "so inarticulate that little or no 
specifics can be obtained."  Diagnosis of schizoid 
personality was made and he was recommended for discharge.  
In an August 1981 recommendation for general discharge, the 
commanding officer noted that the veteran was "extremely 
immature and appears to be emotionally unstable."

The veteran reported that after separation in August 1981, 
the veteran returned to Puerto Rico.  He reported dreams of 
men yelling at him, along with depression and an inability to 
sustain employment longer than a few months, and alcohol 
abuse.  

On April 1996 VA examination he also reported nightmares, 
nightsweats and dysphoria.  The examining psychiatrist noted 
that the veteran was inarticulate in voicing his complaints, 
as was similarly noted by the in-service psychiatrist.  
Diagnosis was schizoid personality disorder, with global 
assessment of functioning scale score (GAF) of 51.  The 
examiner opined that the personality disorder pre-existed 
military service, but provided no basis for this opinion.  

Service connection was denied by rating decision of April 
1996, and the veteran appealed.

Of record is a March 1997 statement from a VA psychiatrist, 
indicating a history of alcohol abuse, and symptoms of 
schizoaffective disorder, with pervasive paranoia, paranoid 
delusions of reference and mild thought disorder, with waxing 
and waning depression.  The psychiatrist indicated the 
veteran was unable to work, had shown some improvement on 
antipsychotic and antidepressant medications, and had 
reported the onset of symptoms as occurring while in military 
service.

At an April 1997 local hearing at the RO, the veteran 
testified that while in Germany he experienced daily 
nightmares and heard voices telling him to jump out of a 
window.  He also submitted a March 1997 statement from his 
sister, attesting to the change in his behavior after he 
returned home.

Additional records of VA outpatient psychiatric treatment 
were added to the claims folder, reflecting participation in 
individual and group therapy from June 1996 to July 1997.  
These notes reveal that the veteran generally reported 
symptoms of difficulty sleeping, recurrence of auditory 
hallucinations, depression and consistent paranoia.  He was 
maintained on anti-psychotic medications.

In March 1999 testimony before the Board, the veteran 
testified that he was presently receiving medications for his 
condition.  He essentially reiterated his testimony before 
the RO, stating that he was unable to maintain employment 
because his mental condition "affected him" as time went 
by.  He testified that he secured SSI benefits due to his 
disability.

In August 1999, the Board remanded the veteran's claims for 
further development.  In response to the Board's remand, SSA 
records were added to the claims folder in December 1999, 
which included a determination that the veteran was disabled 
and eligible to receive SSI disability benefits, effective 
from November 1997.  The notice did not explicitly specify 
the nature of the disability on which the award was based.  
The SSA records included a letter dated November 1997, from 
VA psychiatrist Dr. A.N., noting the veteran's ongoing 
medication and treatment for "chronic paranoid 
schizophrenia."

The RO also obtained voluminous VA outpatient treatment notes 
dated May 1996 through August 2001.  In May 1996, the veteran 
reported problems with sleep, inability to sustain 
employment, and alcohol abuse with suicidal ideations.  
Mental status examination was noted as anxious, cooperative, 
dysphoric mood with flattened affect.  He also reported 
auditory and visual hallucinations, with limited insight and 
fair judgment.  He was referred for evaluation of medications 
for his psychotic symptoms.  In June 1996, the veteran again 
reported depression, and that he was hearing screaming voices 
at night.  In July 1996, and onwards, he generally reported 
symptoms of auditory hallucinations, paranoia, depressive 
symptoms, alcohol use, paranoid ideations.  In March 1997, an 
unsuccessful attempt was made to change the veteran's 
medication.  He reported panic attacks with agoraphobia.  He 
was generally found over the next few months to have the 
thought-disordered, paranoid quality of schizophrenia, with 
anxiety.  In November 1997, the veteran reported hearing 
voices and seeing shadows, and feared he was "going crazy."  
He refused to inform his spouse because he felt she would 
leave him, and reverted to alcohol abuse.  In July 1998, the 
veteran reported increased paranoia and auditory 
hallucinations, and was depressed over a change in 
psychiatrist.  Impression was 
schizophrenia, paranoid type.

In an August 2001 statement, VA Dr. S.R. reported that the 
veteran still experienced auditory hallucinations, was 
"afraid of everybody," and only spent time with his family 
for fear of being hurt by people.  He had discontinued his 
medications because he felt they would "push" him down and 
hurt him.  Dr. S.R. opined that after reviewing the record, 
the veteran's symptoms were "consistent with chronic 
paranoid schizophrenia" and noted that the veteran had 
"problems being straightforward because of underlining [sic] 
paranoia and distrust in people including physicians."  GAF 
score was assessed at 65.

Also in August 2001, pursuant to the new duty to assist 
obligations under the VCAA, the RO requested that the 
veteran's claims file be referred to two board certified 
psychiatrists for review and opinions as to the etiology of 
the veteran's chronic paranoid schizophrenia, and whether the 
current disability likely had its onset during military 
service.  In September 2001, after reviewing the claims file, 
and conferring with the veteran's current treating 
psychiatrist, Dr. L.B. provided an opinion.  Notably, Dr. 
L.B. had previously examined the veteran in an April 1996 VA 
examination, and stated that the veteran's psychiatric 
disability pre-existed, and was unrelated to military 
service.

Dr. L.B. noted he was oriented times three, with no suicidal 
or homicidal thoughts although his hygiene was mildly 
compromised.  Current symptoms were reported as impaired 
thought process, paranoid delusions and visual 
hallucinations, nightmares, agoraphobic symptoms, sleep 
impairment, low mood, anhedonia, decreased energy and 
concentration, and evidence of short-term memory impairment; 
all noted as consistent with schizophrenia for which he was 
receiving medications and therapy.

In the opinion, Dr. L.B. observed that the interview with the 
veteran was an "intensive, long and arduous conversation in 
which his history was ascertained in detail, and an 
impression of his history was made with due consideration" 
and opined that "it appears that the patient does have both 
schizophrenia and possibly post-traumatic stress disorder, 
that have resulted from his time in military service."  Dr. 
L.B. noted in relation to the in-service examination, that, 
after detailed review of the entire file, the "overall 
impression and summary of these assessments is, indeed, that 
the veteran's account of his personal history must reflect a 
more accurate portrayal of the circumstances precipitating 
his referral for psychiatric exam...."  The psychiatrist 
opined that the in-service examination appeared to reflect a 
"cursory examination that simply stated a conclusion rather 
than any details of the examination itself."  Noting the 
lack of any evidence that the in-service examiner had 
considered the bizarre behavior reported by the veteran, Dr. 
L.B. opined it was impossible to conclude that the veteran 
was not psychotic at the time, since the in-service examiner 
had indicated that the veteran was inarticulate, and that 
rendered the in-service diagnosis less reliable.  Dr. L.B. 
also noted that the in-service report was incomplete, and 
lacked descriptions of a full mental status examination or of 
the patient's medical history.

Dr. L.B. recounted the veteran's reports of being attacked in 
barracks by fellow soldiers in Virginia, before his transfer 
to Germany, and symptoms in Germany (which Dr. L.B. 
characterized as "bizarre" and "reflective of a psychotic 
process") such as waking up at night with a sense that the 
men in barracks wanted to harm him and hearing a command to 
"get out."  The veteran reported trying to climb out of a 
window and stepping on to the roof.  He also reported in-
service nightmares, autonomic hyperactivity, paranoid 
delusions, avoiding crowds, and increased startle response.

Interestingly, Dr. L.B. opined that the veteran was so 
"retiring, inexpressive, and skilled at dissembling his 
symptoms" that he had managed to hide his symptomatology 
from his wife, from the in-service psychiatrist, and even 
from Dr. L.B. in the prior 1996 VA examination in which his 
psychotic symptoms were not discovered.

Dr. L.B. made the following pertinent diagnosis: Axis I- 
chronic paranoid schizophrenia, alcohol, dependence, in 
partial remission; Axis II - deferred; Axis IV-moderate 
severity; Axis V-GAF 40, and opined that "it appears that 
the patient does have both schizophrenia and possibly post-
traumatic stress disorder, that have resulted from his time 
in the military service."  Dr. L.B. stated the diagnosis was 
not definitive, but that the veteran's history suggests this 
was the case.

Dr. L.B. then followed with a lengthy analysis of the 
patient's history and claims file that was remarkably 
detailed and thorough, finding that the veteran's own account 
of his history more accurately portrayed the circumstances 
precipitating his discharge from service, and suggested that 
he must have exhibited more severe symptomatology in service 
than was cursorily described in the in-service psychiatric 
report.  The psychiatrist suggested that the veteran's 
disorder, in and of itself might have stymied any attempts to 
accurately diagnose the extent of his psychosis at that time, 
characterized as it is by withdrawal, passivity, distrust to 
disclose feelings, silence and a need to "cover up psychotic 
symptoms."  Dr. L.B. opined that the veteran's conduct must 
have indeed been "bizarre" in service, hence the vigilance 
of his comrades to protect him against himself, and his 
immediate discharge from service after psychiatric evaluation 
in 1981.

Further, Dr. L.B. noted that the veteran had been responsive 
to anti-psychotic medication for several years, and opined 
that his alcohol use was a way to allay his anxiety and to 
temper the intensity of the psychosis symptoms themselves.  
Dr. L.B. felt that during his in-service evaluation, the 
veteran must have been retiring, inexpressive, and vague in 
simply stating that he felt "bad." Therefore, it was 
credible, and more likely that the veteran's own accounts of 
bizarre symptomatology in-service took place, indicating a 
more severe psychosis present in-service, than was diagnosed.  
Dr. L.B. observed that the veteran was presently in a 
supportive family environment, with alcohol abuse in 
remission, and only in the setting of an extremely supportive 
relationship that he now has with his treating physician, and 
case manager, that he "has been able to reveal the severity 
and chronicity of his psychotic symptoms and therefore has 
exposed himself to the degree that this implies."



Legal Analysis

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  A determination of 
service connection requires findings of the existence of a 
current disorder and a determination of a relationship 
between that disability and injury or disease incurred in 
service. 38 C.F.R. § 3.303(d); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Additionally, applicable criteria provide that every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except for defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. §§ 1111, 1137.

In this case, the veteran's medical records show no 
complaints or treatment of psychiatric or mental disorders 
prior to his 1980 enlistment, or within the one-year 
presumptive period after service.  However, the absence of 
clinical evidence of a psychosis in service or during the 
first post service year is not fatal to the veteran's claim 
if there is medical evidence indicating that the veteran 
currently has a psychosis which can be attributed to service 
by competent medical opinion.

The Board notes that the veteran has been diagnosed as having 
chronic paranoid schizophrenia, which was confirmed by Dr. 
A.N. in March 1997, Dr. S.R. in an August 2001 statement, and 
in a detailed VA medical opinion by two VA psychiatrists in 
September and October 2001.  Additionally, in painstaking 
detail, Dr. L.B. diagnosed chronic schizophrenia, paranoid 
type, and opined that it most likely had its onset in the 
psychiatric events in service that precipitated the veteran's 
psychiatric evaluation and discharge in 1981.  Additionally, 
the psychiatrists' opinion concluded that there "is a 
paranoid disposition and clearly a bizarre quality to the 
hallucinations and behaviors that the veteran evidenced 
during that period of his psychotic presentation while in the 
service that are more consistent with a schizophrenic-like 
presentation than with post-traumatic stress disorder."

In contrast to the foregoing medical evidence favoring the 
veteran's claim, an April 1996 VA examination indicated that 
the evidence did not show that the veteran's chronic 
schizophrenia began in service, and opined that the veteran 
had a personality disorder unrelated to service.  However, 
this contradictory VA examination was conducted by one of the 
same psychiatrists providing the September 2001 and October 
2001 opinions to the contrary.  The Board notes that 
notwithstanding the veteran's discharge from service, there 
is no specific medical opinion of record (other than her own 
earlier opinion) directly contradicting Dr. L.B.'s suggestion 
that the problems present in service were actually indicia of 
a later-diagnosed psychosis.

The adjudication process requires a review of all the 
evidence of record assigning appropriate weight to the 
evidence, including credibility determinations of both lay 
and medical evidence, especially applicable in cases 
involving corroboration of symptomatology and conflicting 
medical opinions, as in the instant case.  The Board finds 
that the veteran's statements, the detailed analysis provided 
by Dr. L.B. and the treating psychiatrist, and the veteran's 
other physicians, as well as VA outpatient treatment notes, 
are entitled to great weight and credibility, that exceed 
that assigned to the in-service evaluation or the April 1996 
VA examination.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, under 
the circumstances of this case, the Board concludes that a 
proper basis exists to grant the claim of entitlement to 
service connection for chronic paranoid schizophrenia.


ORDER

Service connection for chronic paranoid schizophrenia is 
granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

